Citation Nr: 1800367	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  17-43 185	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for kidney disease, to include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral pain syndrome, tendonitis, and joint osteoarthritis (left knee disability).

6.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1959 to December 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision by the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of service connection for a low back disability and seeking an increased rating for left knee disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Chronic kidney disease was not manifested during the Veteran's service or within one year following his separation from service, and his current chronic kidney disease is not shown to be related to his service, to include as due to his exposure to herbicides therein.

2.  The Veteran is not shown to have a left leg disability (other than his service-connected left knee disability) .

3.  The Veteran is not shown to have a diagnosis of an acquired psychiatric disability .

4.  At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level II in the right ear or Level I in the left .


CONCLUSIONS OF LAW

1.  Service connection for a kidney disorder, to include as due to exposure to herbicide agents, is not warranted.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for a left leg disability is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017). 

4.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.85, 4.86, Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in April 2016.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Board has considered whether an examination to determine the etiology of the Veteran's kidney disease is necessary.  It is not in dispute that he has kidney disease.  His sole theory of entitlement proposed is one of presumptive service connection under 38 U.S.C. § 1116.  It is not in dispute that he served in Vietnam (and is entitlement to consideration of his claims under § 1116).  However, kidney disease is not listed in 38 C.F.R. § 3.309(e), and the presumption of service connection under § 1116 applies only to diseases listed in that regulation.  While he may still establish service connection for kidney disease on the basis it is related to exposure to herbicide agents, without the presumption he must do so by presenting affirmative evidence of a nexus.  He has not done so, nor has he identified any other possible etiological factor in service for his development of the kidney disease.  Without any probative evidence in the record suggesting that his kidney disease may be related to service, an examination is not necessary.  

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish in-service incurrence of an observable medical condition, injury, or event.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Kidney disease

Certain chronic disabilities (such as kidney disease), may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for nephritis).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, for chronic disease listed in 38 C.F.R. § 3.309(a), a causal link (nexus) to service may be established by showing continuity of symptoms since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The Veteran states that he has current kidney disease that was incurred in or caused by service, to include as due to exposure to herbicides therein.  His DD Form 214 confirms that he served in Vietnam during the Vietnam Era (and is therefore presumed to have been exposed to herbicide agents/Agent Orange during such service).  Certain diseases may be service connected on a presumptive basis as due to exposure to herbicides/Agent Orange if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); however, kidney disease is not among the listed diseases.  Therefore, the presumptive provisions of 38 U.S.C. § 1116 do not apply, and service connection for kidney disease on a presumptive basis as due to exposure to Agent Orange is not warranted.  Notwithstanding the foregoing, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee, supra.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis regarding the kidneys.  On November 1979 service retirement examination, his genitourinary system was normal on clinical evaluation.  In a contemporaneous report of medical history, he denied any history of frequent or painful urination, kidney stone or blood in urine, or sugar or albumin in urine.

On March 1980 VA examination, a genitourinary evaluation was normal.  

Medical evidence in the record reflects that the Veteran received a diagnosis of chronic kidney disease stage 3 in September 2015 and has received treatment for it.  It is not in dispute that he has a diagnosis of kidney disease.

A chronic kidney disability was not manifested in service or clinically noted postservice prior to 2015, and service connection for chronic kidney disease on the basis that it became manifest in service and persisted is not warranted.  As nephritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the service and postservice evaluation and treatment records, overall, provide evidence against this claim, indicating that the Veteran's current chronic kidney disease is not related to his service.  The more probative evidence in the record is against a finding that any current kidney disease was incurred in or caused by the Veteran's active service, to include exposure to herbicides therein.  As noted, kidney disease is not included in the list of disabilities for which presumptive service connection may be granted due to herbicide exposure.

Regarding the Veteran's contention that his chronic kidney disease is related to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the cause of, a complex medical issue such as identifying the cause of a kidney disability.  This is a medical question beyond the realm of common knowledge and not answerable by lay observation.  The Veteran has not provided supporting medical opinion or medical treatise evidence; does not cite to supporting factual data; and does not provide an explanation for his opinion that his condition is related to his military service.  Therefore, his lay opinion cannot be assigned any significant probative value.  While a layperson is qualified to testify about observable matters (see Davidson, supra), the cause of a specific medical condition is a question beyond the scope of common knowledge or lay observation and requires medical training and expertise (see Jandreau, supra).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for kidney disease.  Accordingly, the appeal in the matter must be denied.

Left leg disability

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis pertaining to the left leg other than those associated with his (service-connected) left knee.  On November 1979 service retirement examination, the Veteran's lower extremities were normal on clinical evaluation.  In a contemporaneous report of medical history, he denied any history of lameness, or bone, joint, other deformity.

On April 2008 treatment, the Veteran reported injuring his left leg the previous month when he fell from the top of a truck.   On September 2010 treatment, he reported left leg and hip pain that began a few days earlier.  On October 2014 treatment, he reported injuring his left lower leg two weeks earlier when he slipped while running after a bear.  On August 2015 treatment, he complained of pain in the left posterior thigh for 4 days, with sudden onset, due to multiple exercises, to prepare for hunting season; the diagnosis was strain of the hamstring muscle.  The medical evidence reflects that each of these acute injuries resolved.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a left leg disability other than the service-connected left knee disability.  See 38 U.S.C. §§ 1110, 1131.  The record does not reflect that a chronic left leg disability other than the service-connected left knee disability was shown or diagnosed at any time during the pendency of the instant claim (See McClain v. Nicholson, 21 Vet. App. 319 (2007).  No postservice treatment record or examination report suggests the Veteran has such disability.  While the Veteran is competent to observe he has had complaints or symptoms associated with various acute leg injuries, the diagnosis of a chronic disability not objectively observable is a medical question.  The Veteran is a layperson and does not point to factual data (such as a clinical finding) or a medical opinion that indicates or suggests that he now has a chronic left leg disability.  He has not identified any medical professional who (at any time since service) has assigned him a diagnosis of a chronic left leg disability other than the service-connected left knee disability, or provided him treatment for such disability.  Accordingly, the Board finds that the Veteran has not presented a valid claim of service connection for a left leg disability other than the service-connected left knee disability, and that the appeal in this matter must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

(The Veteran is advised that future evidence that he has a chronic left leg disability other than the service-connected left knee disability may present a basis for reopening this claim.)

Psychiatric disability

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of a psychiatric disability.  On November 1979 service retirement examination, psychiatric clinical evaluation was normal.  In a contemporaneous report of medical history, he denied any history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.

On August 2016 VA examination, the Veteran denied ever receiving mental health treatment or a prescription for psychotropic medication.  He reported occasionally feeling depressed, especially after he retired.  The examiner opined that the accounts of depression do not appear consistent with diagnosable depression; rather, he appeared to be describing memories related to his deployments to Vietnam.  He reported stressful events related to seeing dead bodies which caused him anxiety and some feelings of depression.  The examiner opined that these instances do not appear sufficient to establish criterion A for PTSD.  The Veteran occasionally endorsed symptoms related to PTSD; however, he generally reported that these symptoms did not occur until he retired and had time to think about experiences he had.  In general, he primarily described having memories and reflecting on his time in Vietnam since he retired, which the examiner noted may be due to having more free time and/or examining things in his life as he has aged.  The examiner opined that, despite some reported symptoms in the previous 40 years, these did not appear to cause any distress or impairment, as the Veteran was able to work full time for years, described a good relationship with his wife and children, and appeared to be functioning well in multiple domains.  The examiner opined that, overall, the Veteran did not present with symptoms that caused social or occupational impairment.  Following mental status examination, the examiner opined that the Veteran does not have a diagnosis of PTSD that conforms to DSM-5 criteria, and his symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria; he did not meet criteria A, D, E, F, G, H, or I for a diagnosis of PTSD.  The examiner opined that the Veteran does not have a mental disorder that conforms with DSM-5 criteria.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a psychiatric disability.  See 38 U.S.C. §§ 1110, 1131.  The record does not reflect that a psychiatric disability was shown or diagnosed at any time during the pendency of the instant claim (See McClain, supra); as noted, the VA examiner found that the Veteran does not have any current mental disorder.  No postservice treatment records or examination reports suggest the Veteran has a psychiatric disability.  While the Veteran is competent to observe that he has had mental health complaints or symptoms in the past, the diagnosis of a psychiatric disability is a medical question.  The Veteran is a layperson and does not point to factual data or a medical opinion that support that he  has a psychiatric disability.  He has not identified any medical professional who (at any time since service) has assigned him a diagnosis of a psychiatric disability, or provided him treatment for such disability.  Accordingly, the Board finds that the Veteran has not presented a valid claim of service connection for a psychiatric disability, and that the appeal in this matter must be denied.  See Brammer, supra.  

(The Veteran is advised that future evidence that he has a psychiatric disability may present a basis for reopening this claim.)

Increased rating for bilateral hearing loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining a level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.

On April 2016 VA examination, puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Right 
30
40
60
75
Left
35
40
55
65

Average puretone thresholds were 51.25 decibels for the right ear and 48.75 for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 94 percent in the left ear.  

Based on this evidence, the September 2016 rating decision on appeal granted service connection for bilateral hearing loss, rated 0 percent.

Applying the results of the April 2016 VA examination to Table VI produces a finding that the Veteran had Level II hearing acuity in the right ear and Level I acuity in the left ear.  Under Table VII, these levels warrant a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

The Board finds no reason to question that the Veteran's functional impairment due to hearing loss is as he describes, but such impairment is contemplated by the 0 percent rating assigned.  There is no other medical record that provides a basis for rating the Veteran's hearing loss disability.  Consequently, a compensable rating is not warranted.  The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Service connection for kidney disease, to include as due to exposure to herbicide agents, is denied.

Service connection for a left leg disability is denied.

Service connection for a psychiatric disability, to include PTSD, is denied.

A compensable rating for bilateral hearing loss is denied.
REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the remaining claims on appeal.  See 38 C.F.R. § 3.159.    

Regarding service connection for a low back disability, the Veteran was afforded a VA examination in April 2016.  The examiner opined that the claimed back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner opined that the claimed condition or information that could support service connection was not contained within the evidence.  The Board finds the VA examination and opinion to be inadequate for rating purposes.  The examiner's opinion is merely a conclusion without any rationale whatsoever, and the examiner did not address the Veteran's lay statements that he has had continuous symptomatology since service.  The Board finds that a remand for corrective action is necessary. 

Regarding the rating for the Veteran's left knee disability, a precedential opinion that directly impacts on this case was issued by the United States Court of Appeals for Veterans Claims (CAVC).  In Correia v. McDonald, 28 Vet. App. 158 (2016) (regarding adequacy of range of motion testing 38 C.F.R. § 4.71a), CAVC held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases involving evaluation of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with [comparison to] the range of the opposite undamaged joint [not here applicable]."  CAVC held that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The April 2016 VA examination does not comply with the Correia requirement.  Another examination to address the deficiency is necessary.  

Furthermore, relevant VA evaluation or treatment records may be outstanding.  Any such VA records are constructively of record, and must be secured.
Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record complete (any not already associated with the record) updated clinical records of any VA evaluations and/or treatment the Veteran has received for his low back and left knee.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology for his low back disability, and to assess the severity of his service-connected left knee disability.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on file review and interview/examination of the Veteran, the examiner should provide opinions responding to the following:

a)  Is it at least as likely as not (a 50% or better probability) that the Veteran's current low back disability was incurred in or caused by service?  Please include comment regarding the Veteran's lay statements that he has had continuous symptoms since service.  If the current low back disability is determined to not be related to the Veteran's service, please identify the etiological factor(s) considered more likely.

b)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the knee examination should include range of motion testing on BOTH active and passive motion with limitations due to pain and in weight-bearing and nonweight-bearing noted, and examination of the opposite knee as well.  If any such testing cannot be completed, the examiner must explain why that is so.

c)  The examiner should also express an opinion as to whether there would be additional functional impairment of the left knee on repeated use or during flare-ups.  If such is not possible without resort to mere speculation, the examiner must explain why that is so.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record, and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


